Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 16th
day of August 2006, by and between SeraCare Life Sciences, Inc., a California
corporation (the “Company”), and Gregory A. Gould, an individual (the
“Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. The Company desires that the Executive be employed by the Company to carry
out the duties and responsibilities described below, all on the terms and
conditions hereinafter set forth.

B. The Executive desires to accept such employment on such terms and conditions.

C. This Agreement shall govern the employment relationship between the Executive
and the Company from and after the Effective Date (as defined below) and
supersedes and negates all previous agreements with respect to such
relationship.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Retention and Duties.

 

  1.1 Bankruptcy Court Approval. On March 22, 2006, the Company filed a
voluntary petition for reorganization under chapter 11 of the United States
Bankruptcy Code (the “Code”) in the United States Bankruptcy Court for the
Southern District of California (the “Bankruptcy Court”). The Company’s case is
No. 06-00510-11 (the “Bankruptcy Case”). The parties acknowledge that this
Agreement shall not be effective unless and until approved by the Bankruptcy
Court. For purposes of this Agreement, the term “Effective Date” means the date
on which the Company receives Bankruptcy Court approval of this Agreement.

 

  1.2 Retention. The Company does hereby hire, engage and employ the Executive
for the Period of Employment (as defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such hiring, engagement and employment, on the terms and
conditions expressly set forth in this Agreement.

 

  1.3

Duties. During the Period of Employment, the Executive shall serve the Company
as its Chief Financial Officer and shall have such other duties and
responsibilities as the Chief Executive Officer of the Company (the “CEO”) or
the Board of Directors of the Company (the “Board”) may determine from time to
time. The Executive shall be subject to the published corporate policies of the



--------------------------------------------------------------------------------

 

Company as they are in effect from time to time throughout the Period of
Employment (including, without limitation, the Company’s business conduct and
ethics policies, as they may change from time to time). During the Period of
Employment, the Executive shall report to the CEO.

 

  1.4 No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall both (i) devote substantially all of the
Executive’s business time, energy and skill to the performance of the
Executive’s duties for the Company, and (ii) hold no other employment. The
Executive’s service on the boards of directors (or similar body) of other
business entities, or the provision of other services thereto, is subject to the
prior written approval of the Board. The Company shall have the right to require
the Executive to resign from any board or similar body on which he may then
serve if the Board reasonably determines that the Executive’s service on such
board or body interferes with the effective discharge of the Executive’s duties
and responsibilities to the Company or that any business related to such service
is then in competition with any business of the Company or any of its
affiliates, successors or assigns. Subject to the Company’s rights pursuant to
the preceding sentence, the Company expressly approves and acknowledges
Executive’s service on the board of directors of CytoDyn, Inc. (CYDY), without
the need for further Board action.

 

  1.5 No Breach of Contract. The Executive hereby represents to the Company
that, to the best of his knowledge and belief: (i) the execution and delivery of
this Agreement by the Executive and the Company and the performance by the
Executive of the Executive’s duties hereunder shall not constitute a breach of,
or otherwise contravene, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound; (ii) the Executive has no information
(including, without limitation, confidential information or trade secrets)
relating to any other person or entity which would prevent, or be violated by,
the Executive entering into this Agreement or carrying out his duties hereunder;
and (iii) the Executive is not bound by any confidentiality, trade secret or
similar agreement (other than this Agreement and the Employee Confidentiality
Agreement attached hereto as Exhibit A (the “Confidentiality Agreement”) and
that certain Nondisclosure Agreement effective as of April 20, 2006 by and
between Executive and Ciphergen Biosystems, Inc.), with any other person or
entity.

 

  1.6 Location. The Executive’s principal place of employment shall be the
Company’s principal executive offices, as they may be located from time to time.
The Executive agrees that he will be regularly present at the Company’s
principal executive offices. The Executive acknowledges that he may be required
to travel from time to time in the course of performing his duties for the
Company.

 

2.

Period of Employment. The “Period of Employment” shall be a period of three
(3) years commencing on the Effective Date and ending at the close of business
on the third (3rd) anniversary of the Effective Date (the “Termination Date”);
provided, however, that



--------------------------------------------------------------------------------

 

this Agreement shall be automatically renewed, and the Period of Employment
shall be automatically extended for one (1) additional year on the Termination
Date and each anniversary of the Termination Date thereafter, unless either
party gives notice, in writing, at least sixty (60) days prior to the expiration
of the Period of Employment (including any renewal thereof) of such party’s
desire to terminate the Period of Employment. The term “Period of Employment”
shall include any extension thereof pursuant to the preceding sentence. If the
Company provides notice that the Period of Employment shall not be extended or
further extended, as the case may be, the Executive’s employment by the Company
shall terminate at the end of the Period of Employment then in effect and, in
connection with such termination of employment and subject to Section 5.4, the
Executive shall be entitled to all the severance benefits provided in
Section 5.3(b)(i)-(iv). Notwithstanding the foregoing, the Period of Employment
is subject to earlier termination as provided below in this Agreement.

 

3. Compensation.

 

  3.1 Base Salary. The Executive’s base salary (the “Base Salary”) shall be paid
in accordance with the Company’s regular payroll practices in effect from time
to time, but not less frequently than in monthly installments. The Executive’s
Base Salary for the first twelve (12) months of the Period of Employment shall
be at an annualized rate of Two Hundred and Fifty Thousand Dollars ($250,000).
The Company will review the Executive’s Base Salary at least annually and may
increase (but not decrease) the Executive’s Base Salary from the rate then in
effect based on such review.

 

  3.2 Incentive Bonus. For each fiscal year of the Company that ends during the
Period of Employment, the Executive shall be eligible to receive an annual
incentive bonus (“Incentive Bonus”) in an amount to be determined by the Board
(or the Compensation Committee thereof) in its sole discretion, based on the
performance objectives established by the Board for that particular period. The
Executive’s target Incentive Bonus amount for any such fiscal year shall be
equal to least seventy five percent (75%) of the Executive’s Base Salary for
that particular year, and there shall be no caps (other than any maximum amount
provided under any applicable stockholder-approved incentive plan under which
the particular bonus opportunity may be structured or any maximum amount that
may be determined pursuant to any incentive compensation formula that may be
adopted pursuant to the applicable incentive plan) on the total Incentive Bonus
payable to Executive for any year.

 

  3.3 Signing Bonus. In consideration for the Executive’s execution of this
Agreement and subject to the Executive’s actually commencing employment with the
Company, the Executive shall be entitled to a cash payment in the amount of
Fifteen Thousand Dollars ($15,000) on or as soon as practicable after the
Effective Date.

 

  3.4

Stock Option Grants. Subject to this Section 3.4, on the Effective Date the
Company will grant to the Executive a nonqualified stock option (the “Option”)
to



--------------------------------------------------------------------------------

 

purchase 250,000 shares of the Company’s common stock, no par value (the “Common
Stock”). The exercise price per share of the Option will be equal to the fair
market value of a share of the Common Stock on the Effective Date. The Board (or
Compensation Committee thereof) will determine such fair market value in its
reasonable, good faith discretion (it being intended that, if the Common Stock
is then not publicly traded other than on the over-the-counter market, such fair
market value shall be based on the last sales price for a share of Common Stock
as quoted on the Pink Sheets unless such methodology does not, in the Board’s
reasonable, good faith discretion, produce an accurate fair market value in the
circumstances). The Option will vest in substantially equal annual installments
(equal installments except that the installments will be rounded to produce
vesting installments of whole share increments) over the three-year period
following the Effective Date. Except as otherwise provided herein or in the
Option Agreement referenced below, in each case, the vesting of each installment
of the Option is subject to the Executive’s continued employment by the Company
through the respective vesting date. The maximum term of the Option will be ten
(10) years from the date of grant of the Option, subject to earlier termination
upon the termination of the Executive’s employment with the Company, a change in
control of the Company and similar events. The Option shall be subject to such
further terms and conditions as set forth in a written stock option agreement to
be entered into by the Company and the Executive to evidence the Option (the
“Option Agreement”). The Option Agreement shall be in substantially the form
attached hereto as Exhibit C.

Executive shall also be eligible to participate in and receive additional grants
commensurate with his position and level in any stock option plan and restricted
stock plan or other equity-based or equity related compensation plan, programs
or agreements of the Company made available generally to its senior executives;
provided that the amount, timing, and other terms of any future grant shall be
determined by the Board (or the Compensation Committee thereof) in its sole
discretion.

 

4. Benefits.

 

  4.1 Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all employee pension and
welfare benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.

 

  4.2 Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and reimbursement for all reasonable business expenses the
Executive incurs during the Period of Employment in connection with carrying out
the Executive’s duties for the Company, subject to the Company’s expense
reimbursement policies in effect from time to time.



--------------------------------------------------------------------------------

  4.3 Vacation and Other Leave. During the Period of Employment, the Executive
shall accrue and be entitled to take paid vacation in accordance with the
Company’s vacation policies in effect from time to time, including the Company’s
policies regarding vacation accruals; provided that the Executive’s rate of
vacation accrual during the Period of Employment shall be no less than four
(4) weeks per year. The Executive shall also be entitled to all other holiday
and leave pay generally available to other executives of the Company.

 

  4.4 Relocation Costs. Upon commencement of the Period of Employment, the
Company shall pay or reimburse the Executive for his reasonable, documented
relocation expenses, including but not limited to, real estate commissions,
temporary housing and travel to and from Colorado, incurred in relocating his
permanent residence to the area in which the Company’s principal offices are
located. To the extent that any such payment or reimbursement is taxable to the
Executive, the Company shall pay the Executive a gross-up so the Executive has
no after-tax costs with regard to such payment or reimbursement. In no event,
however, will the Company have any such payment, reimbursement or other
obligation to the Executive pursuant to this Section 4.4 (including, without
limitation, as to any such gross-up payment) to the extent that such payments,
reimbursements, or other obligations to the Executive pursuant to this
Section 4.4 exceed One Hundred and Seventy Five Thousand Dollars ($175,000) in
the aggregate taking into account all such previous payments and reimbursements.

 

5. Termination.

 

  5.1 Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated by the Company: (i) at any time with
Cause (as defined in and subject to the provisions of Section 5.5), or (ii) with
no less than thirty (30) days advance notice to the Executive, without Cause,
(iii) in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as defined in
Section 5.5).

 

  5.2 Termination by the Executive. The Executive’s employment by the Company,
and the Period of Employment, may be terminated by the Executive with no less
than thirty (30) days advance notice to the Company; provided, however, that in
the case of a termination for Good Reason, the Executive may provide immediate
written notice if the Company fails to, or cannot, pursuant to Section 5.5(d)
reasonably cure the event that constitutes Good Reason.

 

  5.3

Benefits Upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive



--------------------------------------------------------------------------------

 

shall have no further right to receive or obtain from the Company, any payments
or benefits except as follows:

 

  (a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as defined in Section 5.5);

 

  (b) If, during the Period of Employment, the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason (as
such terms are defined in Section 5.5), the Company shall, subject to the
following provisions of this Section 5.3 and the provisions of Section 5.4, pay
(in addition to the Accrued Obligations) the Executive the following severance
benefits (the “Severance Benefits”):

 

  (i) The Company shall pay the Executive an amount, subject to tax withholding
and other authorized deductions, equal to the sum of:

 

  (x) one times the Executive’s Base Salary at the annual rate in effect on the
Severance Date, plus

 

  (y) a pro-rated amount of the Executive’s Incentive Bonus for the year in
which such Severance Date occurs. For purposes of determining the pro-rated
amount of the Incentive Bonus to be paid pursuant to this clause (y), the
applicable performance objectives for the year in which the Severance Date
occurs shall be pro-rated to reflect the portion of the year completed prior to
the Severance Date and the Board shall in good faith determine the amount of the
Incentive Bonus that would be paid if the applicable measurement criteria were
such short-year objectives (by comparing actual performance for such short year
against such pro-rated objectives). A pro-rated amount of such Incentive Bonus
amount shall then be paid pursuant to this clause(y). (For purposes of
illustration, if the Severance Date occurs half-way through the related fiscal
year of the Company, and the Executive’s target Incentive Bonus for such fiscal
year was 75% of his Base Salary for that year, and the Board determines that the
related performance objectives (as pro-rated) were satisfied at target for such
short year based on actual performance for the first half of that year, 37.5% of
the target bonus amount (50% of 75%) would be paid.)

However, in the event that the Executive’s Severance Date occurs upon or after
the occurrence of both of the following events: (1) the occurrence of a Change
in Control Event (as defined below) of the Company and (2) the Bankruptcy
Effective Date (as such term is defined below), and the Executive is entitled to
benefits pursuant



--------------------------------------------------------------------------------

to this Section 5.3(b), then the amount paid pursuant to clause (i)(x) shall
equal one and one-half (1.5) times the Executive’s Base Salary at the annual
rate in effect on the Severance Date (as opposed to, and not in addition to, the
amount otherwise provided in clause (i)(x)). For purposes of this Agreement,
“Change in Control Event” has the meaning given to such term in the form of
Option Agreement attached hereto as Exhibit C. For purposes of this Agreement,
“Bankruptcy Effective Date” means the effective date of the Company’s plan of
reorganization as approved by the Bankruptcy Court in the Bankruptcy Case
proceedings.

In the event that the Executive’s Severance Date occurs upon or after the
occurrence of all of the following events: (1) the occurrence of a Change in
Control Event of the Company, (2) the Bankruptcy Effective Date, and (3) the
first anniversary of the Effective Date, and the Executive is entitled to
benefits pursuant to this Section 5.3(b), then the amount otherwise payable
pursuant to this clause (i) (as determined pursuant to the preceding paragraphs
of this clause (i)) shall be increased by one and one-half (1.5) times the
Executive’s target Incentive Bonus for the year in which such Severance Date
occurs.

Subject to Section 21, the severance benefit determined pursuant to this clause
(i) shall be paid by the Company in a single lump sum not later than thirty
(30) days after the Executive’s Severance Date.

 

  (ii) The Company will pay or reimburse the Executive for his premiums charged
to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause
(ii) shall cease upon the first to occur of (a) the first anniversary of the
Severance Date; (b) the Executive’s death; (c) the date the Executive becomes
eligible for coverage under the health plan of a future employer; or (d) the
date the Company or its affiliates ceases to offer any group medical coverage to
its active executive employees or the Company is otherwise under no obligation
to offer COBRA continuation coverage to the Executive.

 

  (iii)

The stock options granted to the Executive pursuant to Section 3.4 and any
additional stock options or equity or equity-related compensation or grants that
vest based on the passage of time and



--------------------------------------------------------------------------------

 

continued performance of services (to the extent outstanding and not otherwise
vested as of the Severance Date, and exclusive of any grants that include
performance-based vesting criteria) shall become fully vested immediately prior
to such termination. Except as provided in this Section 5.3(b)(iii), the effect
of a termination of the Executive’s employment on the Executive’s stock options
(including any limited period to exercise such options) shall be determined
under the terms of the award agreement evidencing such option.

 

  (iv) Company shall reimburse Executive for amounts, not in excess of
Thirty-Six Thousand Dollars ($36,000.00) in the aggregate taking into account
all such expenses previously reimbursed, expended by Executive for executive
outplacement services from a provider of his choice. Such submitted expenses
shall be reimbursed by the Company on the earlier of the date thirty (30) days
after submission by the Executive of such expenses for reimbursement or
December 31st of the second calendar year following the Date of Termination.

Notwithstanding the foregoing provisions of this Section 5.3, if the Executive
materially breaches any of his obligations under the Confidentiality Agreement
or under the Non-Competition Agreement (as defined in Section 6) at any time,
from and after the date of such breach, the Executive will no longer be entitled
to, and the Company will no longer be obligated to pay, any remaining unpaid
portion of the Severance Benefits (and, without limiting the generality of the
foregoing, any reimbursement obligation pursuant to clause (iii) or (iv) above
shall terminate).

The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; or (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any).

 

  5.4 Release; Exclusive Remedy.

 

  (a)

This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement, the Option Agreement or any other stock option, restricted stock or
other equity-based award agreement to the contrary. As a condition precedent to
any Company obligation to the Executive pursuant to Section 5.3(b) or any
obligation to accelerate vesting of any equity-based award in connection with
the termination of the Executive’s employment, the Executive shall, upon or
promptly following his last day of employment with the Company, provide the
Company with a valid, executed general release agreement in a form acceptable to
the Company,



--------------------------------------------------------------------------------

 

and such release agreement shall have not been revoked by the Executive pursuant
to any revocation rights afforded by applicable law. Such release shall be in
substantially the form attached hereto as Exhibit E (together with any changes
thereto as the Company may determine necessary or appropriate to render the
release enforceable to the fullest extent possible). The Company shall have no
obligation to make any payment to the Executive pursuant to Section 5.3(b) (or
otherwise accelerate the vesting of any equity-based award in the circumstances
as otherwise contemplated by the applicable award agreement) unless and until
the release agreement contemplated by this Section 5.4 becomes irrevocable by
the Executive in accordance with all applicable laws, rules and regulations.

 

  (b) The Company and the Executive acknowledge and agree that there is no duty
of the Executive to mitigate damages under this Agreement. All amounts paid to
the Executive pursuant to Section 5.3 shall be paid without regard to whether
the Executive has taken or takes actions to mitigate damages.

 

  (c) In the event of any termination of the Executive’s employment with the
Company (regardless of the reason for such termination), Executive irrevocably
resigns from the Board effective as of the time of such termination.

 

  5.5 Certain Defined Terms.

 

  (a) As used herein, “Accrued Obligations” means:

 

  (i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and

 

  (ii) any Incentive Bonus payable pursuant to Section 3.2 with respect to any
fiscal year that ends during the Period of Employment preceding the fiscal year
in which the Severance Date occurs to the extent earned by but not previously
paid to the Executive; and

 

  (iii) any reimbursement due to the Executive pursuant to Section 4.2 or
Section 4.4 for expenses incurred by the Executive on or before the Severance
Date.

 

  (b)

As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board), (i) any act of
willful personal dishonesty taken by the Executive in connection with his
responsibilities as an employee of the Company which is intended to result in
substantial personal enrichment of the Executive, (ii) the Executive’s
conviction of, indictment for, or pleading guilty or nolo contendere to, or
entering a similar plea to, a misdemeanor involving moral turpitude or a



--------------------------------------------------------------------------------

 

felony, (iii) fraud or willful and material misconduct by the Executive, (iv) a
willful violation by the Executive of the Executive’s material obligations to
the Company (including, without limitation, any willful refusal of the Executive
to perform his duties for the Company) or other material breach by the Executive
of this Agreement, (v) the Executive is found liable in any Securities and
Exchange Commission or other civil or criminal securities law action, or (vi) a
material breach by the Executive of the Confidentiality Agreement or of the
Non-Competition Agreement. No act or failure to act by Executive shall be
considered “willful” if such act is or was done (or is or was omitted to be
done) in the good faith belief that it is or was in the best interests of the
Company. Prior to any purported termination for Cause, the Company shall send a
written notice of termination to the Executive indicating the specific provision
in this Agreement on which such a claim of Cause would be based, and setting
forth in reasonable detail the facts and circumstances on which such a claim
would be based. In the event of any claim of Cause based on clause (iii) or
(iv) of the foregoing definition of “Cause”, the Executive shall be given an
opportunity (of not more than 30 days) to promptly cure such conduct (or lack
thereof); provided, however, that the Company need not give the Executive the
opportunity to cure conduct (or lack thereof) that is substantially similar to
past conduct (or lack thereof) for which such a notice was provided within the
preceding 18-month period. Further, before any actual termination of the
Executive’s employment for Cause, the Executive shall be given an opportunity to
be heard by the Board as to the circumstances purporting to constitute Cause and
any determination to terminate the Executive’s employment for Cause shall be by
a vote of not less than two-thirds of the entire Board (exclusive of the
Executive if he is then a director).

 

  (c) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 180 days in any 12-month period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

 

  (d)

As used herein, “Good Reason” shall mean the occurrence of any of the following:
(i) without the Executive’s express written consent, a material reduction or
material adverse change in the nature or scope of the Executive’s duties,
authorities, titles, position or responsibilities relative to the Executive’s
duties, authorities, titles, position or responsibilities in effect immediately
prior to such reduction, or the removal of the Executive from such duties,
authorities, titles, position or responsibilities (in no



--------------------------------------------------------------------------------

 

event, however, shall the Company ceasing to be a publicly-traded corporation,
in and of itself, constitute Good Reason pursuant to this clause (i)); (ii) a
reduction by the Company of the Executive’s rate of Base Salary or target level
of annual incentive compensation below the minimum set forth in Section 3.2, or
the termination or material reduction of any benefit plan or program of the
Company (other than a termination or reduction of any such benefit plan or
program that is a termination or reduction of general applicability and does not
single out the Executive); (iii) the relocation of the principal executive
offices of the Company to a location that is more than 50 miles outside of West
Bridgewater, MA; (iv) failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement as
required by Section 8; or (v) any other material breach of this Agreement by the
Company; provided that Good Reason shall not exist pursuant to clause (i),
(ii) or (v) above unless the Executive shall have first provided written notice
to the Company of the circumstances that would otherwise constitute Good Reason
and the Company shall have failed to reasonably cure such circumstances promptly
(and in no event more than 30 days after) its receipt of such notice (provided,
however, that the Executive need not give the Company the opportunity to cure
conduct (or lack thereof) that is substantially similar to past conduct (or lack
thereof) for which such a notice was provided within the preceding 18-month
period); further provided that any notice of termination for Good Reason must be
made not later than 180 days after the circumstances giving rise to such claim
of Good Reason are first known to exist (or first reasonably should have been
known to exist) by the Executive.

 

  5.6 Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

 

  5.7 Section 280G. Notwithstanding any other provision herein, the Executive
shall be covered by the provisions set forth in Exhibit D hereto, incorporated
herein by this reference.

 

6. Confidential and Proprietary Information; Non-Solicitation. Concurrently with
entering into this Agreement, the Executive will execute and deliver to the
Company the Confidentiality Agreement. Concurrently with entering into this
Agreement, the Executive will also execute and deliver to the Company the
Non-Competition Agreement attached hereto as Exhibit B (the “Non-Competition
Agreement”).

 

7. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.



--------------------------------------------------------------------------------

8. Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that the
Company will require any successor (whether direct or indirect) by purchase,
merger, consolidation, or transfer or sale of all or substantially all of its
businesses or assets of the Company with or to any other individual(s) or
entity, or otherwise, to assume, discharge and perform all of the promises,
covenants, duties, and obligations of the Company hereunder.

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive),
all such amounts, unless otherwise provided herein, shall be paid on the
Executive’s behalf to the Executive’s executors, personal representatives or
administrators of the Executive’s estate.

 

9. Number and Gender. Where the context requires, the singular shall include the
plural, the plural shall include the singular, and any gender shall include all
other genders.

 

10. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

11. Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
Massachusetts, notwithstanding any Massachusetts or other conflict of law
provision to the contrary.

 

12. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

 

13. Entire Agreement. This Agreement, together with the Confidentiality
Agreement, the Non-Competition Agreement and the Option Agreement, embodies the
entire agreement of the parties hereto respecting the matters within its scope.
This Agreement supersedes all prior and contemporaneous agreements of the
parties hereto that directly or indirectly bears upon the subject matter hereof.
Any prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.



--------------------------------------------------------------------------------

14. Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

15. Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

16. Arbitration. Any controversy arising out of or relating to the Executive’s
employment or membership on the Board (whether or not before or after expiration
of the Period of Employment), any termination of the Executive’s employment or
membership on the Board, this Agreement, the Confidentiality Agreement, the
Non-Competition Agreement, the Option Agreement, the enforcement or
interpretation of any of such agreements, or because of an alleged breach,
default, or misrepresentation in connection with any of the provisions of any
such agreement, including (without limitation) any state or federal statutory
claims, shall be submitted to arbitration in Boston, Massachusetts before a sole
arbitrator mutually agreed upon by the Executive and the Company. In the event
the parties can not mutually agree upon such an arbitrator, the dispute shall be
heard by a panel of three arbitrators, one appointed by the Company, one
appointed by the Executive, and the third heard by the other two arbitrators.
Notwithstanding the foregoing, provisional injunctive relief may, but need not,
be sought in a court of law while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the arbitrator (or arbitrators). The
arbitration shall be administered by American Arbitration Association pursuant
to its Employment Arbitration Rules and Mediation Procedures. Judgment on the
award may be entered in any court having jurisdiction.

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section 16.

To the extent permitted by law, the prevailing party (if a prevailing party is
determined to exist by the arbitrator or arbitrators) in any proceeding or
action under this Section 16 shall be entitled, in addition to any other damages
or relief awarded, to an award of reasonable legal and accounting fees, expenses
and other out-of-pocket costs incurred by such party (including any costs and
fees incurred by and payable to the arbitrator (or arbitrators) and any costs
incurred in enforcing any such award), not to exceed such fees incurred by the
non-prevailing party regardless of whether such proceeding or action proceeds to
final judgment; provided, however, that the Company shall not be deemed a
“prevailing party” for this purpose unless the arbitrator (or arbitrators)
determines that the



--------------------------------------------------------------------------------

Executive did not have a reasonable good faith belief that he would prevail as
to at least one material issue presented to the arbitrator (or arbitrators).

Without limiting the remedies available to the parties and notwithstanding the
foregoing provisions of this Section 16, the Executive and the Company
acknowledge that any breach of any of the covenants or provisions contained in
the Confidentiality Agreement or in the Non-Competition Agreement could result
in irreparable injury to either of the parties hereto for which there might be
no adequate remedy at law, and that, in the event of such a breach or threat
thereof, the non-breaching party shall be entitled to obtain a temporary
restraining order and/or a preliminary injunction and a permanent injunction
restraining the other party hereto from engaging in any activities prohibited by
any covenant or provision in the Confidentiality Agreement or the
Non-Competition Agreement, as applicable, or such other equitable relief as may
be required to enforce specifically any of such covenants or provisions.

 

17. Insurance. The Company shall have the right at its own cost and expense to
apply for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering the Executive, and the Executive agrees
to submit to any usual and customary medical examination and otherwise cooperate
with the Company in connection with the procurement of any such insurance and
any claims thereunder.

 

18. Notices.

All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made if (i) delivered by hand, (ii) otherwise delivered against
receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties as follows:

if to the Company:

SeraCare Life Sciences, Inc.

375 West Street

West Bridgewater, MA 02379

Attn: Board of Directors

if to the Executive, to the address most recently on file in the payroll records
of the Company.

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section 18 for the giving of notice. Any communication shall be effective
when delivered by hand, when otherwise delivered against receipt therefor, or
five (5) business days after being mailed in accordance with the foregoing.

 

19.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon,



--------------------------------------------------------------------------------

 

and all of which together shall constitute one and the same instrument. This
Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

20. Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so. The Company agrees to reimburse the Executive for all
expenses and costs (including fees for legal counsel), incurred by his relating
to advice, drafting, negotiation, and preparation of this Agreement and any
related agreements, up to a maximum of Five Thousand Dollars ($5,000.00) in the
aggregate.

 

21. Code Section 409A.

It is intended that any amounts payable under this Agreement and the Company’s
and the Executive’s exercise of authority or discretion hereunder shall either
be exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any interest or additional tax
imposed under Code Section 409A. To the extent that any amount payable under
this Agreement would trigger the additional tax imposed by Code Section 409A,
the Agreement shall be modified to avoid such additional tax yet preserve (to
the nearest extent reasonably possible) the intended benefit payable to the
Executive.

Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” as defined in Code Section 409A, and, as a
result of that status, any portion of the payments under this Agreement would
otherwise be subject to taxation pursuant to Code Section 409A, the Executive
shall not be entitled to any payments upon a termination of his employment until
the earlier of (i) the date which is six (6) months after his termination of
employment for any reason other than death, or (ii) the date of the Executive’s
death; provided the first such payment thereafter shall include all amounts that
would have been paid earlier but for such six (6) month delay. At the request of
the Executive, the Company shall set aside those payments that would otherwise
be made in such six-(6) month period in a trust that is in compliance with Rev.
Proc. 92-64.

Furthermore, with regard to any benefit to be provided upon a termination of
employment, to the extent required by Code Section 409A, the Executive shall pay
the premium for such benefit during the aforesaid period and be reimbursed by
the Company therefor promptly after the end of such period.



--------------------------------------------------------------------------------

The provisions of this Section 21 shall only apply if, and to the extent,
required to comply with Code Section 409A.

 

22. Indemnification, Liability Insurance. The Company agrees to indemnify the
Executive and hold the Executive harmless to the fullest extent permitted by
applicable law and under the bylaws of the Company against and in respect to any
and all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses, and damages resulting from the
Executive’s good-faith performance of the Executive’s duties and obligations to
the Company. The Company shall cover the Executive under directors and officers
liability insurance both during and, while potential liability exists (but in
any case not for more than six years), after the term of this Agreement in
substantially the same amount and on substantially the same terms as the Company
covers its other active officers and directors.

[The remainder of this page has intentionally been left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.

 

“COMPANY”

SeraCare Life Sciences, Inc.,

a California corporation

By:   /s/ Susan Vogt Name:   Susan Vogt Title:   Chief Executive Officer

 

“EXECUTIVE” /s/ Gregory A. Gould Gregory A. Gould



--------------------------------------------------------------------------------

EXHIBIT A

SERACARE LIFE SCIENCES, INC.

CONFIDENTIALITY AGREEMENT

[Attached]



--------------------------------------------------------------------------------

LOGO [g11126img_001.jpg]

375 West Street • Tel. (508) 580-1900

West Bridgewater, MA 02379 • Fax. (508) 584-2384

www.seracare.com

Gregory A. Gould

 

Re: Confidentiality Agreement (“Agreement”)

Dear Greg:

In the course of your work for SeraCare Life Sciences, Inc. or any of its
affiliates (collectively, “SeraCare Life Sciences, Inc.”), you may have access
to SeraCare Life Sciences, Inc. confidential and proprietary information and/or
you may create Developments (defined below). As a condition to SeraCare Life
Sciences, Inc. hiring and employing you (and for other legally sufficient
consideration, the receipt and adequacy of which you acknowledge), you and
SeraCare Life Sciences, Inc. agree as follows:

I. Definitions. The following terms are defined for purposes of this Agreement:

A. “Confidential Information” means any and all information that has or could
have value or utility to SeraCare Life Sciences, Inc., whether or not reduced to
written or other tangible form and all copies thereof, relating to SeraCare Life
Sciences, Inc. private or proprietary matters, confidential matters or trade
secrets. Confidential Information includes, but is not limited to, the
following:

 

  •  

technical information (whether or not subject to patent registration or
protection), such as research and development, methods, trade secrets, data and
know-how, formulas, compositions, testing protocols or test results, whether
written or oral and whether technical or non-technical, as well as product
sample. Processes and techniques or manufacturing information, business plans or
projections, customer lists, agreements, discoveries, machines, inventions,
ideas, computer programs (including software and data used in all such
programs), drawings, specifications;

 

  •  

except to the extent publicly disclosed by SeraCare Life Sciences, Inc. without
any fault by you or any other person or entity, information relating to SeraCare
Life Sciences, Inc. patents, patent applications, and patent disclosures,
together with all reissuances, continuations, continuations-in-part, revisions,
extensions, and reexaminations thereof, and all improvements and inventions
related thereto;

 

  •  

business information, such as information concerning any products, customers,
suppliers, production, developments, costs, purchasing, pricing, profits,
markets, sales, accounts, customers, financing, acquisitions, strategic
alliances or collaborations, expansions; and

 

  •  

other information relating to SeraCare Life Sciences, Inc. business practices,
strategies or policies.



--------------------------------------------------------------------------------

B. “Competitive Business” means engaging in the research, development, sale,
lease, marketing, financing or distribution of technology, products or services
similar to or competitive with SeraCare Life Sciences, Inc. actual or proposed
products or services anywhere in the world.

C. “Development” means any invention, discovery, improvement, know-how, method,
technique, work, copyrightable work or other intellectual property (whether or
not patentable or subject to registration with any governmental office) you
conceive, reduce to practice, discover or make, alone or with others, that
either (i) is directly related to the business or demonstrably anticipated
business of SeraCare Life Sciences, Inc. (ii) includes, or is a product or
extension of, any Confidential Information, or (iii) results from duties
assigned to you by SeraCare Life Sciences, Inc. or from the use of any of
SeraCare Life Sciences, Inc. assets or facilities.

D. “Restricted Period” means a period (i) starting when you begin working for
SeraCare Life Sciences, Inc. and (ii) ending on the earlier of (A) twelve
(12) months after termination of your employment (regardless of the reason for
termination), or (B) if you work less than a total of 12 months, that number of
months after termination of your employment which equals the total number of
months you worked for SeraCare Life Sciences, Inc. (for example, if you work for
SeraCare Life Sciences, Inc. for a total of six months, the Restricted Period
will end six months after your employment terminates), or (C) the longest period
(if any) permitted by applicable law after termination of your employment which
is less than 12 months.

II. Confidential Information.

During your employment by SeraCare Life Sciences, Inc. and at all times
thereafter, you will hold in trust, keep confidential and not disclose, directly
or indirectly, to any third parties or make any use of Confidential Information
for any purpose except for the benefit of SeraCare Life Sciences, Inc. in the
performance of your employment duties. Confidential Information will not be
subject to these restrictions if it becomes generally known to the public or in
the industry without any fault by you or any other person or entity, or if
SeraCare Life Sciences, Inc. ceases to have a legally protectable interest in
it. If you are required by valid subpoena or similar legal requirement to
disclose Confidential Information, you will promptly notify SeraCare Life
Sciences, Inc. in writing and cooperate with SeraCare Life Sciences, Inc.
efforts to obtain a protective order or similar relief, and you will only
disclose the minimum amount of Confidential Information necessary. Upon
termination of your employment (regardless of the reason for termination), you
will immediately return to SeraCare Life Sciences, Inc. all tangible
Confidential Information and any other material made or derived from
Confidential Information, including information stored in electronic format and
handwritten notes, which is in your possession or which you delivered to others.

III. Developments. You agree to promptly and fully disclose in writing to
SeraCare Life Sciences, Inc.’s President (or, if you are then the President, the
General Counsel, or in the absence of a General Counsel, the Chief Financial
Officer, in either case with a copy to the Chairman of the Board of Directors of
SeraCare Life Science, Inc.) any Development that you make during the Restricted
Period when created or developed. You hereby assign and transfer to SeraCare
Life Sciences, Inc. all of your right, title and interest in and to any
Developments that



--------------------------------------------------------------------------------

you make during your employment, including all patents, patent applications and
related patent rights. You agree to sign and deliver to SeraCare Life Sciences,
Inc. (during and after employment) other documents SeraCare Life Sciences, Inc.
considers necessary or desirable to evidence its ownership of Developments that
you make during your employment. All copyrightable works that are Developments
that you make during your employment, whether or not works made for hire (as
defined in 17 U.S.C. §141), shall be owned by SeraCare Life Sciences, Inc. and
it may file and own the same as the author throughout the world. If SeraCare
Life Sciences, Inc. is unable for any reason to secure your signature on any
document necessary or desirable to apply for, prosecute, obtain, or enforce any
patent, trademark, service mark, copyright, or other right or protection
relating to any Development that you make during your employment, you hereby
irrevocably designate and appoint SeraCare Life Sciences, Inc. and each of its
duly authorized officers and agents, as your agent and attorney-in-fact to act
for and in your behalf and stead to execute and file any such document and to do
all other lawfully permitted acts to further the prosecution, issuance, and
enforcement of patents, trademarks, service marks, copyrights, or other rights
or protections with the same force and effect as if personally executed and
delivered by you. You agree that this power of attorney is irrevocable and is
coupled with an interest and thereby survives your death or disability. It shall
be presumed that any Development that you register, file, make an application
for, or otherwise claim with any governmental agency during the Restricted
Period was made by you during your employment.

IV. California Goggin Act. You acknowledge that you have read the California
Goggin Act attached hereto and understand that under its provisions you may
retain ownership of inventions that you may make entirely on your own time and
in a manner not described in Section II above. You agree, however, to disclose
to SeraCare Life Sciences, Inc. all inventions that you conceive during your
employment, including any invention which you desire to retain as your own
property, so that SeraCare Life Sciences, Inc. may determine if such invention
qualifies under the law for retention as your property. SeraCare Life Sciences,
Inc. will treat any such disclosed information as confidential unless such
information (1) was previously known to SeraCare Life Sciences, Inc., (2) is
disclosed in patents or other publications, (3) has been imparted to SeraCare
Life Sciences, Inc. by third parties, or (4) is well known to the trade to which
it relates. You understand that this Section applies even if you work outside of
California.

V. Non-Solicitation. You acknowledge that you may have access to a significant
amount of highly sensitive and valuable Confidential Information, you may be
involved in formulating SeraCare Life Sciences, Inc. business strategies or in
its research and development activities, and you may be involved in important
aspects of relationships with employees, consultants, suppliers, customers and
others and you will be expected to promote SeraCare Life Sciences, Inc. business
and goodwill. You also acknowledge that SeraCare Life Sciences, Inc. business is
international in scope and that SeraCare Life Sciences, Inc. employees and
customers in any location can be solicited and serviced from any other location
in the world. You therefore agree that during the Restricted Period, you will
not, directly or indirectly through any other person or entity:

 

  •  

solicit any other person or entity who is a customer of SeraCare Life Sciences,
Inc. and whose name, identity, or business habits are trade secrets to engage in
any Competitive Business or to curtail or cease any business or business
relationship with SeraCare Life Sciences, Inc. or its employees or independent
contractors;



--------------------------------------------------------------------------------

  •  

solicit any other employee or independent contractor to terminate any employment
or engagement with SeraCare Life Sciences, Inc. and engage in a Competitive
Business; or

 

  •  

disparage SeraCare Life Sciences, Inc., its employees, independent contractors
or their services or products.

VI. No Conflicts. You represent and warrant to, and agree with SeraCare Life
Sciences, Inc. that:

A. You have set forth in a separate list attached to this Agreement as Schedule
A-1 an accurate and complete list of all confidential, proprietary or trade
secret information (including invention disclosures and patent applications),
including a brief description thereof (without revealing any confidential or
proprietary information of any other party), which you made or conceived prior
to your employment with SeraCare Life Sciences, Inc. and for which you claim
ownership or which is in the physical possession of a former employer or other
person or entity and which are therefore excluded from the scope of this
Agreement. If there are no such exclusions, you have so indicated by writing
“none.”

B. Neither you nor any third party has any ownership or other interest in any
idea, invention or other item of intellectual property that will be used in
performing your duties for SeraCare Life Sciences, Inc. and all Developments
made during your employment will be free and clear of any encumbrances or claims
of third parties. In performing your duties for SeraCare Life Sciences, Inc. you
will not disclose to SeraCare Life Sciences, Inc. or use any confidential or
proprietary information or trade secret of any third party, and you will not
interfere with the business of any third party in any way contrary to applicable
law.

VII. No Employment Rights. Nothing in this Agreement shall affect your or
SeraCare Life Sciences, Inc. right to terminate your employment or SeraCare Life
Sciences, Inc. right modify the terms of your employment, nor will this
Agreement confer on you any other rights or benefits in connection with your
employment.

VIII. Remedies and Conflict Resolution.

A. The parties to this Agreement agree that (i) if you materially breach this
Agreement, the damage to SeraCare Life Sciences, Inc. may be substantial,
although difficult to ascertain, and money damages will not afford SeraCare Life
Sciences, Inc. an adequate remedy, and (ii) if you are in breach of any
provision of this Agreement, or threaten a breach of this Agreement, SeraCare
Life Sciences, Inc. shall be entitled, in addition to all other rights and
remedies as may be provided by law, this Agreement, the Employment Agreement
being entered into by and between you and SeraCare Life Sciences, Inc. in
connection with this Agreement (the “Employment Agreement”), or otherwise, to
seek and obtain provisional relief from a court in accordance with Section
VIII.B hereof, and an arbitral order requiring specific performance and
permanent injunctive and other equitable relief to prevent or restrain a breach
of any



--------------------------------------------------------------------------------

provision of this Agreement. You further agree that the SeraCare Life Sciences,
Inc. shall not be required to obtain, furnish, secure or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section VIII, and you irrevocably waive any right you may
have to require SeraCare Life Sciences, Inc. to obtain, furnish, secure or post
any such bond or similar instrument.

B. All claims for damages for a breach of this Agreement shall be submitted to
arbitration in accordance with the terms and conditions of Section 16 of the
Employment Agreement. To the extent injunctive or other equitable relief is not
available pursuant to Section 16 of the Employment Agreement or is not available
pursuant to Section 16 of the Employment Agreement in a sufficiently timely
manner (in the seeking party’s good faith judgment) to preclude the risk of
irreparable damage and to prevent any remedy from being rendered ineffectual
pending the arbitration, either party may seek such relief, including
provisional relief in the form of a temporary restraining order or preliminary
injunction, exclusively in a state or federal court of competent jurisdiction in
the Commonwealth of Massachusetts.

To the extent permitted by law, the prevailing party (if a prevailing party is
determined to exist by the arbitrator or arbitrators) in any proceeding or
action under this Section VIII shall be entitled, in addition to any other
damages or relief awarded, to an award of reasonable legal and accounting fees,
expenses and other out-of-pocket costs incurred by such party (including any
costs and fees incurred by and payable to the arbitrator (or arbitrators) and
any costs incurred in enforcing any such award), not to exceed such fees
incurred by the non-prevailing party regardless of whether such proceeding or
action proceeds to final judgment; provided, however, that SeraCare Life
Science, Inc. shall not be deemed a “prevailing party” for this purpose unless
the arbitrator (or arbitrators) determines that you did not have a reasonable
good faith belief that you would prevail as to at least one material issue
presented to the arbitrator (or arbitrators).

IN ANY ACTION OR PROCEEDING ARISING HEREFROM, THE PARTIES HERETO CONSENT TO
TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY
PARTY HERETO OR ITS SUCCESSORS AGAINST ANY OTHER PARTY HERETO OR ITS SUCCESSORS
IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT,
REGARDLESS OF THE FORM OF ACTION OR PROCEEDING.

YOU REPRESENT AND AGREE THAT YOU HAVE READ AND UNDERSTAND THIS SECTION VIII.B,
WHICH DISCUSSES ARBITRATION. YOU UNDERSTAND THAT BY SIGNING THIS AGREEMENT, YOU
AGREE TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO CONFIDENTIAL BINDING ARBITRATION, AND THAT THIS
ARBITRATION CLAUSE CONSTITUTES A WAIVER OF YOUR RIGHT TO A JURY TRIAL.

IX. Miscellaneous.

A. This Agreement contains the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect



--------------------------------------------------------------------------------

thereto (except for the Employment Agreement and that certain Non-Competition
Agreement referred to in and contemplated by such Employment Agreement). This
Agreement may be amended or modified and the terms and conditions hereof may be
waived, only by a written instrument signed by each of the parties or, in the
case of waiver, by the party waiving compliance. No delay on the part of either
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of either party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder. The rights and
remedies provided herein are cumulative and are not exclusive of any rights or
remedies that either party may otherwise have at law or in equity. Any waiver of
any breach of or failure to enforce any of the provisions of this Agreement
shall not operate as a waiver of any other breach or waiver of performance of
such provisions or any other provisions. Your obligations under this Agreement
survive termination of your employment, regardless of the manner or reason for
termination. During, and upon termination of your employment (regardless of the
reason therefore), you will certify to SeraCare Life Sciences, Inc. in writing
that you have fully complied with each provision of this Agreement and that you
will continue to comply with all provisions herein that survive termination.

B. You represent and warrant that this Agreement is a legal, valid and binding
obligation, enforceable against you in accordance with its terms to the fullest
extent permitted under applicable federal, state or local law.

C. All notices, requests and other communications hereunder must be in writing
and will be deemed to have been duly given only if delivered in accordance with
the terms of Section 18 of the Employment Agreement.

D. This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts without giving effect to any
choice of law or conflict of law provision or rule (whether of the Commonwealth
of Massachusetts or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the Commonwealth of Massachusetts.

E. To the extent any provision of this Agreement shall be determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible. In the absence of such reformation, such part
of such provision shall be considered deleted from this Agreement and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect. In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may validly and
enforceability be covered. To the extent any provision of this Agreement shall
be declared invalid or unenforceable for any reason by any court, arbitrator or
governmental or regulatory authority in any jurisdiction, this Agreement (or
provision thereof) shall remain valid and enforceable in each other jurisdiction
where it applies. You agree that the time period, geographic scope and other



--------------------------------------------------------------------------------

terms of the covenants and restrictions in this Agreement are reasonable and
appropriate under the circumstances of SeraCare Life Sciences, Inc. business.

F. This Agreement shall be binding upon and inure to the benefit of the parties
hereto, the heirs and legal representatives of you and the successors and
assigns of SeraCare Life Sciences, Inc. You shall not be entitled to assign your
obligations hereunder. SeraCare Life Sciences, Inc. may assign its rights under
this Agreement to any person or business entity (including, without limitation,
successors and assigns of SeraCare Life Sciences, Inc.). You agree that, upon
request therefor, you will, in writing, acknowledge and consent to any such
assignment of this Agreement.

G. You represent and warrant that you have carefully read this Agreement; that
you execute this Agreement with full knowledge of the contents of this
Agreement, the legal consequences thereof, and any and all rights which each
party may have with respect to one another; that you have had the opportunity to
receive independent legal advice with respect to the matters set forth in this
Agreement and with respect to the rights and asserted rights arising out of such
matters; that you have been advised to, and have had the opportunity to, consult
with your personal attorney prior to entering into this Agreement; and that you
are entering into this Agreement of your own free will. You expressly agree that
you have no expectations or understandings contrary to this Agreement and no
usage of trade or regular practice in the industry shall be used to modify this
Agreement. The parties agree that this Agreement shall not be construed for or
against either party in any interpretation thereof.

Please indicate your agreement to the foregoing by signing a copy of this letter
below and returning it to me. I look forward to working with you.

 

Very truly yours, /s/ Susan Vogt Susan Vogt, Chief Executive Officer

Accepted and Agreed to as of Date: August 16, 2006

 

By:   /s/ Gregory A. Gould   Gregory A. Gould

(Please be sure to complete, sign & date the attached

Schedule A-1 writing “NONE” if applicable)



--------------------------------------------------------------------------------

SCHEDULE A-1

EMPLOYEE’S INTELLECTUAL PROPERTY EXCLUDED FROM THIS AGREEMENT

Describe:

Provisional Patent Application of Stephen L. Warren, Gregory A. Gould and Kevin
Lilehei, Title: DEVICE FOR DELIVERY OF ANTI-CANCER AGENTS TO TISSUE, Docket No.:
2360.001PRV.

 

By:   /s/ Gregory A. Gould   Gregory A. Gould

Date: August 16, 2006



--------------------------------------------------------------------------------

THE GOGGIN ACT

Sections 2870, 2871 and 2872 of the California Labor Code

2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in any
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer; (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.

2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made, provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.”



--------------------------------------------------------------------------------

EXHIBIT B

NON-COMPETITION AGREEMENT

This Non-Competition Agreement (this “Agreement”) is entered into, as of
August 16, 2006, by and among SeraCare Life Sciences, Inc., a California
corporation (the “Company”), and Gregory A. Gould (“Executive”).

RECITALS

A. The Company is engaged in the business of manufacturing, marketing
distributing, and selling to diagnostic, therapeutic, drug discovery, and
research organizations biological products and services, including but not
limited to plasma-based therapeutic products, diagnostic products and reagents,
cell culture products, specialty plasmas, in vitro stabilizers, and the SeraCare
BioBank™, which is a proprietary database of medical information and associated
blood, plasma, DNA and RNA samples (such business, being collectively referred
to herein as the “Business”).

B. The parties acknowledge that the relevant market for the Business is
worldwide in scope and that there exists worldwide competition for the products
and services of the Business.

C. The Company desires to employ Executive, and Executive desires to accept such
employment, as Chief Financial Officer based on the terms and conditions of the
Employment Agreement being executed concurrently with this Agreement (the
“Employment Agreement”).

D. Executive acknowledges that by virtue of his position with the Company, he
will have special influence over and access to the Company’s customers,
employees, and consultants, will develop and have access to significant and
unique contacts in the Business, and will develop and have access to the
Company’s Confidential Information and Inventions (as such terms are defined in
the Confidentiality Agreement entered in connection with Section 6 of the
Employment Agreement).

E. As a material condition to the Company entering into the Employment
Agreement, and to protect the Company’s good will, customer relationships,
Confidential Information, and stable workforce, Executive has agreed to the
terms and conditions of this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Company and Executive, intending to be
legally bound, hereby agree as follows:

I.

NON-COMPETITION

1.1 Non-Competition. Executive agrees that during the term of his employment
with the Company and for a period of one (1) year thereafter (such period, the
“Non-Competition Period”):

(a) Executive shall not, anywhere outside of the United States, directly or
indirectly, engage, without the express prior written consent of the Company, in
any business or activity in direct or indirect competition with the Business,
whether as an employee, consultant, partner, principal, agent, representative,
equity holder or in any other individual, corporate or representative capacity
(without limitation by specific enumeration of the foregoing), or render any
services or provide any advice to any business, activity or person in direct or
indirect competition (or seeking or contemplating to compete, directly or
indirectly) with the Business (a “Competing Business”).

(b) Executive shall not, anywhere in the United States, directly or indirectly,
engage, without the express prior written consent of the Company, in any
business or activity in direct or indirect competition with the Business,
whether as an employee, consultant, partner, principal, agent, representative,
equity holder or in any other individual, corporate or representative capacity
(without limitation by specific enumeration of the foregoing), or render any
services or provide any advice to any Competing Business.

(c) Executive shall not, anywhere in the Commonwealth of Massachusetts or the
state of Maryland, directly or indirectly, engage, without the express prior
written consent of the Company, in any business or activity in direct or
indirect competition with the Business, whether as an employee, consultant,
partner, principal, agent, representative, equity holder or in any other
individual, corporate or representative capacity (without limitation by specific
enumeration of the foregoing), or render any services or provide any advice to
any Competing Business.

1.2 Public Securities. Notwithstanding the foregoing, Executive may own,
directly or indirectly, up to one percent (1%) of any class of “publicly traded
securities” of any Person, which owns or operates a business that is a Competing
Business. For the purposes of this Section 1.2, “publicly traded securities”
shall mean securities that are traded on a national securities exchange or
listed on the Nasdaq Global Market.

1.3 No Interference with the Business; Non-Solicitation. Executive agrees that
during the Non-Competition Period, at any time or for any reason, Executive
shall not, directly or indirectly: (a) solicit or divert, or attempt to solicit
or divert, any business or clients or customers of the Company and/or any of its
subsidiaries or affiliates (“Affiliates”); (b) induce or attempt to induce
customers, clients, suppliers, agents or other persons or business entities
under contract or otherwise associated or doing business with the Company and/or
its Affiliates, to reduce or alter any such association or business with the
Company and/or its Affiliates; (c) solicit or attempt to solicit any employee or
consultant of the Company to (i) terminate such employment or consulting
engagement with the Company and/or its Affiliates, and/or (ii) accept
employment, or



--------------------------------------------------------------------------------

enter into any consulting arrangement, with any person or business entity other
than the Company and/or its Affiliates; or (d) condemn, criticize, ridicule or
otherwise disparage or put in disrepute the Company or its Affiliates (including
but not limited to their products, services, directors, officers, agents or
employees), in any way, whether orally or in writing; provided, however, that
Executive may provide truthful testimony in any legal, administrative,
governmental or regulatory proceeding and may likewise respond truthfully to a
lawfully-issued subpoena, court order, government or regulatory inquiry.

II.

REMEDIES AND CONFLICT RESOLUTION

2.1 Remedies. The parties to this Agreement agree that (i) if Executive
materially breaches Article 1 of this Agreement, the damage to the Company may
be substantial, although difficult to ascertain, and money damages will not
afford the Company an adequate remedy, and (ii) if Executive is in breach of any
provision of this Agreement, or threatens a breach of this Agreement, the
Company shall be entitled, in addition to all other rights and remedies as may
be provided by law, this Agreement, the Employment Agreement, or otherwise, to
seek and obtain provisional relief from a court in accordance with Section 2.2
hereof, and an arbitral order requiring specific performance and permanent
injunctive and other equitable relief to prevent or restrain a breach of any
provision of this Agreement, including but not limited to an order extending the
Non-Competition Period by the same period of time that Executive is breach of
terms of Article 1 of this Agreement. Executive further agrees that the Company
shall not be required to obtain, furnish, secure or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Article 2, and Executive irrevocably waives any right that Executive
may have to require the Company to obtain, furnish, secure or post any such bond
or similar instrument.

2.2 All claims for damages for a breach of this Agreement shall be submitted to
arbitration in accordance with the terms and conditions of Section 16 of the
Employment Agreement. To the extent injunctive or other equitable relief is not
available pursuant to Section 16 of the Employment Agreement or is not available
pursuant to Section 16 of the Employment Agreement in a sufficiently timely
manner (in the seeking party’s good faith judgment) to preclude the risk of
irreparable damage and to prevent any remedy from being rendered ineffectual
pending the arbitration, either party may seek such relief, including
provisional relief in the form of a temporary restraining order or preliminary
injunction, exclusively in a state or federal court of competent jurisdiction in
the Commonwealth of Massachusetts.

(a) To the extent permitted by law, the prevailing party (if a prevailing party
is determined to exist by the arbitrator) in any proceeding or action under this
Section 2.2 shall be entitled, in addition to any other damages or relief
awarded, to an award of reasonable legal and accounting fees, expenses and other
out-of-pocket costs incurred by such party (including any costs and fees
incurred by and payable to the arbitrator and any costs incurred in enforcing
any such award), not to exceed such fees incurred by the non-prevailing party
regardless of whether such proceeding or action proceeds to final judgment;
provided, however, that the Company shall not be deemed a “prevailing party” for
this purpose unless the arbitrator



--------------------------------------------------------------------------------

determines that the Executive did not have a reasonable good faith belief that
the Executive would prevail as to at least one material issue presented to the
arbitrator.

(b) Waiver of Trial by Jury. IN ANY ACTION OR PROCEEDING ARISING HEREFROM, THE
PARTIES HERETO CONSENT TO TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ITS SUCCESSORS AGAINST ANY OTHER
PARTY HERETO OR ITS SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION OR PROCEEDING.

2.3 Acknowledgment. EXECUTIVE HAS READ AND UNDERSTANDS SECTION 2.2 OF THIS
AGREEMENT, WHICH DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING
THIS NON-COMPETITION AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY CLAIMS ARISING
OUT OF, RELATING TO, OR IN CONNECTION WITH THIS NON-COMPETITION AGREEMENT, OR
THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO CONFIDENTIAL BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL.

III.

MISCELLANEOUS

3.1 Entire Agreement; Amendments and Waivers; Several Agreements. This Agreement
contains the entire agreement of the parties with respect to the subject matter
hereof and supersedes all prior agreements, written or oral, with respect
thereto (except for the Employment Agreement entered into by and between the
parties in connection with this Agreement and that certain Confidentiality
Agreement referred to in and contemplated by such Employment Agreement). This
Agreement may be amended or modified and the terms and conditions hereof may be
waived, only by a written instrument signed by each of the parties or, in the
case of waiver, by the party waiving compliance. No delay on the part of either
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of either party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder. The rights and
remedies provided herein are cumulative and are not exclusive of any rights or
remedies that either party may otherwise have at law or in equity.

3.2 Representations and Warranties. Executive represents and warrants that this
Agreement is a legal, valid and binding obligation, enforceable against
Executive in accordance with its terms to the fullest extent permitted under
applicable federal, state or local law.

3.3 Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered in
accordance with the terms of Section 18 of the Employment Agreement.



--------------------------------------------------------------------------------

3.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts without
giving effect to any choice of law or conflict of law provision or rule (whether
of the Commonwealth of Massachusetts or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the Commonwealth of
Massachusetts.

3.5 Severability. To the extent any provision of this Agreement, including
without limitation the provisions set forth in Article 1 or Article 2 hereof,
shall be determined to be unlawful or otherwise unenforceable, in whole or in
part, such determination shall not affect the validity of the remainder of this
Agreement, and this Agreement shall be reformed to the extent necessary to carry
out its provisions to the greatest extent possible. In the absence of such
reformation, such part of such provision shall be considered deleted from this
Agreement and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect. In furtherance and not
in limitation of the foregoing, should the duration or geographical extent of,
or business activities covered by any provision of this Agreement be in excess
of, that which is valid and enforceable under applicable law, then such
provision shall be construed to cover only that duration, extent or activities
which may validly and enforceability be covered. To the extent any provision of
this Agreement shall be declared invalid or unenforceable for any reason by any
court, arbitrator or governmental or regulatory authority in any jurisdiction,
this Agreement (or provision thereof) shall remain valid and enforceable in each
other jurisdiction where it applies.

3.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, the heirs and legal representatives of
Executive and the successors and assigns of the Company. Executive shall not be
entitled to assign his obligations hereunder. The Company may assign its rights
under this Agreement to any person or business entity (including, without
limitation, successors and assigns of the Company). Executive agrees that, upon
request therefor, he will, in writing, acknowledge and consent to any such
assignment of this Agreement.

3.7 Defined Terms. Capitalized terms used herein and not defined shall have the
respective meanings ascribed to them in the Employment Agreement unless
otherwise expressly indicated.

3.8 Independent Review and Advice. Executive represents and warrants that
Executive has carefully read this Agreement; that Executive executes this
Agreement with full knowledge of the contents of this Agreement, the legal
consequences thereof, and any and all rights which each party may have with
respect to one another; that Executive has had the opportunity to receive
independent legal advice with respect to the matters set forth in this Agreement
and with respect to the rights and asserted rights arising out of such matters;
that Executive has been advised to, and has had the opportunity to, consult with
Executive’s personal attorney prior to entering into this Agreement; and that
Executive is entering into this Agreement of Executive’s own free will.
Executive expressly agrees that he has no expectations or understandings
contrary to the Agreement and no usage of trade or regular practice in the
industry shall be used to modify this Agreement. The parties agree that this
Agreement shall not be construed for or against either party in any
interpretation thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

SERACARE LIFE SCIENCES, INC.     EXECUTIVE /s/ Susan Vogt     /s/ Gregory A.
Gould Susan Vogt, Chief Executive Officer     Gregory A. Gould     Address    

7513 Blue Water Ct.

Fort Collins, CO 80525

           Facsimile Number



--------------------------------------------------------------------------------

EXHIBIT C

SERACARE LIFE SCIENCES, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

[Attached]



--------------------------------------------------------------------------------

FP HOLDING CORPORATION

STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Option Agreement”) dated                     
by and between FPI Holding Corporation, a Delaware corporation (the
“Corporation”), and                      (the “Participant”) evidences the stock
option (the “Option”) granted by the Corporation to the Participant as to the
number of shares of the Corporation’s non-voting Common Stock, par value $0.001
per share (the “Class A Common Stock”), first set forth below.

 

Number

of Shares of Class A Common Stock:1              Award Date:
                    

Exercise Price per Share:1                     $                         
Expiration Date:1,2                     

 

Type of Option (check one):

   Nonqualified Stock Option    ¨    Incentive Stock Option    ¨

Vesting1,2 The Option will vest over a five-year period as follows: 20% of the
total number of shares of Class A Common Stock subject to the Option shall vest
upon the one-year anniversary of the Award Date, and for each of the four years
thereafter, 20% of the total number of shares of Class A Common Stock subject to
the Option shall vest upon the anniversary of the Award Date.

The Option is granted under the FPI Holding Corporation Stock Incentive Plan
(the “Plan”) and subject to the Terms and Conditions of Stock Option (the
“Terms”) attached to this Option Agreement (incorporated herein by this
reference) and to the Plan. The Option has been granted to the Participant in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Participant. Capitalized terms are defined in the
Plan if not defined herein. The parties agree to the terms of the Option set
forth herein. The Participant acknowledges receipt of a copy of the Terms, the
Plan and the Stock Option Questions & Answers for the Plan, specifically
acknowledges and agrees to Section 12 of the Terms, and agrees to maintain in
confidence all information provided to him/her in connection with the Option.

 

“PARTICIPANT”    

FPI HOLDING CORPORATION,

a Delaware corporation

         Signature              By:      Print Name           Its:              
Address                City, State, Zip Code      

CONSENT OF SPOUSE

In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Participant agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

            Signature of Spouse     Date

--------------------------------------------------------------------------------

1

Subject to adjustment under Section 7.3.1 of the Plan.

 

2

Subject to early termination under Section 5.7 or 7.3 of the Plan.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF STOCK OPTION

 

1. Vesting; Limits on Exercise.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.

 

  •  

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option.

 

  •  

No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

  •  

Minimum Exercise. No fewer than [100] shares of Class A Common Stock (subject to
adjustment under Section 7.3.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

 

  •  

ISO Value Limit. If the Option is designated as an Incentive Stock Option (an
“ISO”), as indicated on the cover page of this Option Agreement, and if the
aggregate fair market value of the shares with respect to which ISOs (whether
granted under the Option or otherwise) first become exercisable by the
Participant in any calendar year exceeds $100,000, as measured on the applicable
Award Dates, the limitations of Section 5.5.1 of the Plan shall apply and to
such extent the Option will be rendered a Nonqualified Stock Option.

 

2. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Affiliates,
affects the Participant’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by or in service to the Corporation or any
Affiliate, interferes in any way with the right of the Corporation or any
Affiliate at any time to terminate such employment or service, or affects the
right of the Corporation or any Affiliate to increase or decrease the
Participant’s other compensation.



--------------------------------------------------------------------------------

3. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

  •  

an executed Exercise Agreement (stating the number of shares of Class A Common
Stock to be purchased pursuant to the Option) in substantially the form attached
hereto as Exhibit A or such other form as the Administrator may require from
time to time (the “Exercise Agreement”);

 

  •  

payment in full for the Exercise Price of the shares to be purchased, in cash or
by electronic funds transfer to the Corporation, by certified or cashier’s check
payable to the order of the Corporation, or (subject to compliance with all
applicable laws, rules, regulations and listing requirements and any financing
or other covenants of the Corporation) in shares of Class A Common Stock already
owned by the Participant or the reduction of the number of shares of Class A
Common Stock otherwise deliverable upon the exercise of the Option, valued at
their Fair Market Value on the exercise date, in each case subject to such
specific procedures or directions as the Administrator may establish;

 

  •  

an executed Additional Stockholders’ Agreement pursuant to which the Participant
will become a party to, and be bound by and obligated to comply with the terms
and provisions of, that certain Stockholders’ Agreement, dated as of May 31,
2006, by and among the Corporation and certain other parties listed therein, as
such agreement may be amended from time to time (the “Stockholders’ Agreement”),
such Stockholders’ Agreement and Additional Stockholders’ Agreement to be in
substantially the form attached hereto as Exhibit B;

 

  •  

any written statements or agreements required pursuant to Section 7.5.1 of the
Plan; and

 

  •  

satisfaction of the tax withholding provisions of Section 7.6.1 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative specified below at or prior to the time of exercise. In which case,
the Exercise Price and/or applicable withholding taxes, to the extent so
authorized, may be paid in full or in part by delivery to the Corporation of:

 

  •  

shares of Class A Common Stock already owned by the Participant, valued at their
Fair Market Value on the exercise date; and/or

 

  •  

if the Class A Common Stock is then registered under the Exchange Act and listed
or quoted on a recognized national securities exchange or in the NASDAQ Global



--------------------------------------------------------------------------------

 

Market Quotation System, irrevocable instructions to a broker to, upon exercise
of the Option, promptly sell a sufficient number of shares of Class A Common
Stock acquired upon exercise of the Option and deliver to the Corporation the
amount necessary to pay the Exercise Price (and, if applicable, the amount of
any related tax withholding obligations); and/or

 

  •  

a note meeting the requirements of Section 5.3.3 of the Plan (or, in the case of
tax loans, Section 7.6.2 of the Plan).

An Option will qualify as an ISO only if it meets all of the applicable
requirements of the Code. If the Option is designated as an ISO, the Option may
be rendered a Nonqualified Stock Option if the Administrator permits the use of
one or more of the non-cash payment alternatives referenced above.

 

4. Early Termination of Option.

The Option, to the extent not previously exercised, and all other rights in
respect thereof, whether vested and exercisable or not, shall terminate and
become null and void prior to the Expiration Date in the event of:

 

  •  

the termination of the Participant’s employment or services as provided in
Section 5.7 of the Plan, or

 

  •  

the termination of the Option pursuant to Section 7.3 of the Plan.

Notwithstanding any post-termination exercise period provided for herein or in
the Plan, an Option will qualify as an ISO only if it is exercised within the
applicable exercise periods for ISOs under, and meets all of the other
requirements of, the Code. If the Option is designated as an ISO and is not
exercised within the applicable exercise periods for ISOs or does not meet such
other requirements, the Option will be rendered a Nonqualified Stock Option.

 

5. Non-Transferability and Other Restrictions.

The Option and any other rights of the Participant under this Option Agreement
or the Plan are nontransferable and exercisable only by the Participant, except
as set forth in Section 7.2 of the Plan. Any shares of Class A Common Stock
issued on exercise of the Option are subject to substantial restrictions on
transfer, and are subject to call, rights of first refusal, and other rights in
favor of the Corporation as set forth herein, in the Exercise Agreement and in
the Stockholders’ Agreement. Any such shares shall be considered “Equity
Interests” for purposes of the Stockholders’ Agreement. The restrictions imposed
on any such shares pursuant to the Stockholders’ Agreement are in addition to,
and not in lieu of, any restrictions and repurchase rights imposed on such
shares pursuant to this Option Agreement.

 

6. Securities Law Compliance.

The Participant acknowledges that the Option and the shares of Class A Common
Stock are not being registered under the Securities Act, based, in part, in
reliance upon an exemption from registration under Securities and Exchange
Commission Rule 701 promulgated under the



--------------------------------------------------------------------------------

Securities Act, and a comparable exemption from qualification under applicable
state securities laws, as each may be amended from time to time. The
Participant, by executing this Option Agreement, hereby makes the following
representations to the Corporation and acknowledges that the Corporation’s
reliance on federal and state securities law exemptions from registration and
qualification is predicated, in substantial part, upon the accuracy of these
representations:

 

  •  

The Participant is acquiring the Option and, if and when he/she exercises the
Option, will acquire the shares of Class A Common Stock solely for the
Participant’s own account, for investment purposes only, and not with a view to
or an intent to sell, or to offer for resale in connection with any unregistered
distribution, all or any portion of the shares within the meaning of the
Securities Act and/or any applicable state securities laws.

 

  •  

The Participant has had an opportunity to ask questions and receive answers from
the Corporation regarding the terms and conditions of the Option and the
restrictions imposed on any shares of Class A Common Stock purchased upon
exercise of the Option. The Participant has been furnished with, and/or has
access to, such information as he or she considers necessary or appropriate for
deciding whether to exercise the Option and purchase shares of Class A Common
Stock. However, in evaluating the merits and risks of an investment in the
Class A Common Stock, the Participant has and will rely upon the advice of
his/her own legal counsel, tax advisors, and/or investment advisors.

 

  •  

The Participant is aware that the Option may be of no practical value, that any
value it may have depends on its vesting and exercisability as well as an
increase in the Fair Market Value of the underlying shares of Class A Common
Stock to an amount in excess of the Exercise Price, and that any investment in
common shares of a closely held corporation such as the Corporation is
non-marketable, non-transferable and could require capital to be invested for an
indefinite period of time, possibly without return, and at substantial risk of
loss.

 

  •  

The Participant understands that any shares of Class A Common Stock acquired on
exercise of the Option will be characterized as “restricted securities” under
the federal securities laws, and that, under such laws and applicable
regulations, such securities may be resold without registration under the
Securities Act only in certain limited circumstances, including in accordance
with the conditions of Rule 144 promulgated under the Securities Act, as
presently in effect, with which the Participant is familiar.

 

  •  

The Participant has read and understands the restrictions and limitations set
forth in the Plan, this Option Agreement (including these Terms), the Exercise
Agreement and the Stockholders’ Agreement, which are imposed on the Option and
any shares of Class A Common Stock which may be acquired upon exercise of the
Option.

 

  •  

At no time was an oral representation made to the Participant relating to the
Option or the purchase of shares of Class A Common Stock and the Participant was
not presented with or solicited by any promotional meeting or material relating
to the Option or the Class A Common Stock.



--------------------------------------------------------------------------------

7. Limited Call Right; Mandatory Sale.

7.1 Corporation’s Call Right. The Corporation shall have the right (but not the
obligation), subject to the terms and conditions of this Section 7, to
repurchase in one or more transactions in connection with the Participant’s
termination of employment or services to the Corporation or any of its
Affiliates, and the Participant (or any permitted transferee) shall be obligated
to sell any of the Shares acquired upon exercise of the Option at the Repurchase
Price (as defined below) (the “Call Right”). To exercise the Call Right, the
Corporation must give written notice thereof to the Participant (the “Call
Notice”). The Call Notice is irrevocable by the Corporation and must (a) be in
writing and signed by an authorized officer of the Corporation, (b) set forth
the Corporation’s intent to exercise the Call Right and contain the total number
of Shares to be sold to the Corporation pursuant to the Call Right, (c) be
mailed or delivered in accordance with Section 9, and (d) be so mailed or
delivered during the Notice Period (determined in accordance with the following
sentence). The “Notice Period” shall:

 

  (a) commence on the Participant’s Severance Date (determined in accordance
with the Plan); and

 

  (b) terminate on the date that is ninety (90) days after the Participant’s
Severance Date (or, if later, ninety (90) days after the Participant acquired
the shares from the Corporation upon exercise of the Option).

7.2 Repurchase Price. The price per Share to be paid by the Corporation upon
settlement of the Corporation’s Call Right (the “Repurchase Price”) shall equal
the Fair Market Value of a Share determined as of the date of the Call Notice.

7.3 Closing. The closing of any repurchase under this Section 7 shall be at a
date to be specified by the Corporation, such date to be no later than 30 days
after the date of the Call Notice. The purchase price shall be paid at the
closing in the form of a check or by cancellation of money purchase indebtedness
against surrender by the Participant of a stock certificate evidencing the
Shares with duly endorsed stock powers. No adjustments (other than pursuant to
Section 7.3.1 of the Plan) shall be made to the purchase price for fluctuations
in the fair market value of the Class A Common Stock after the date of the Call
Notice.

7.4 Termination of Call Right. The Corporation’s Call Right shall terminate to
the extent that it is not exercised prior to the Public Offering Date.

7.5 Assignment. Notwithstanding anything to the contrary, the Corporation may
assign any or all of its rights under this Section 7 to one or more stockholders
of the Corporation.

 

8. No Stockholder Rights Following Exercise of a Call.

If the Participant (or any permitted transferee) holds Shares as to which the
Call Right has been exercised, the Participant shall be entitled to the value of
such shares in accordance with the provisions of Section 7, but (unless
otherwise required by law) shall no longer be entitled to participation in the
Corporation or other rights as a stockholder with respect to the shares subject
to the call. To the maximum extent permitted by law, the Participant’s rights
following the exercise of the Call Right shall, with respect to the call and the
Shares covered



--------------------------------------------------------------------------------

thereby, be solely the rights that he or she has as a general creditor of the
Corporation to receive payment of the amount specified in Section 7.

 

9. Notices.

Any notice to be given under the terms of this Option Agreement or the Exercise
Agreement shall be in writing and addressed to the Corporation at its principal
office to the attention of the Secretary, and to the Participant at the address
reflected or last reflected on the Corporation’s payroll records. Any notice
shall be delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 9.

 

10. Plan.

The Option and all rights of the Participant under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Participant agrees to be bound by the terms of the Plan and this
Option Agreement (including these Terms). The Participant acknowledges having
read and understood the Plan, the Stock Option Questions & Answers for the Plan,
and this Option Agreement. Unless otherwise expressly provided in other sections
of this Option Agreement, provisions of the Plan that confer discretionary
authority on the Board or the Administrator do not and shall not be deemed to
create any rights in the Participant unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Board or the Administrator
so conferred by appropriate action of the Board or the Administrator under the
Plan after the date hereof.

 

11. Entire Agreement.

This Option Agreement (including these Terms and together with the form of
Exercise Agreement attached hereto) and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan,
this Option Agreement and the Exercise Agreement may be amended pursuant to
Section 7.7 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof or of the Exercise Agreement in writing to the extent such waiver does
not adversely affect the interests of the Participant hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof. The Stockholders’ Agreement
is outside the scope of the foregoing integration provision as to any shares of
Class A Common Stock that may be issued upon exercise of the Option.

 

12. Satisfaction of All Rights to Equity.

The Option is in complete satisfaction of any and all rights that the
Participant may have (under an employment, consulting, or other written or oral
agreement with the Corporation or any of its Affiliates, or otherwise) to
receive (1) stock options or stock awards with respect to the



--------------------------------------------------------------------------------

securities of the Corporation or any of its Affiliates, and/or (2) any other
equity or derivative security in or with respect to the Corporation or any of
its Affiliates. This Option Agreement supersedes the terms of all prior
understandings and agreements, written or oral, of the parties with respect to
such matters. The Participant shall have no further rights or benefits under any
prior agreement conveying any right with respect to any security or derivative
security in or with respect to the Corporation or any of its Affiliates. The
foregoing notwithstanding, this Section 12 shall not adversely affect the
Participant’s rights under any prior stock option or stock award agreement under
the Plan (provided such agreement is expressly labeled as a stock option or
stock award agreement under the Plan and is similar in form to this Option
Agreement) which has been signed by an authorized officer of the Corporation.

 

13. Governing Law; Limited Rights; Severability.

13.1. Delaware Law; Construction. This Option Agreement and the Exercise
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware without regard to conflict of law principles
thereunder. The terms of the Option grant have resulted from the negotiations of
the parties and each of the parties has had an opportunity to obtain and consult
with its own counsel. The language of all parts of the Plan, this Option
Agreement (including these Terms) and the Exercise Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against either of the parties.

13.2. Limited Rights. The Participant has no rights as a stockholder of the
Corporation with respect to the Option as set forth in Section 7.8 of the Plan.
The Option does not place any limit on the corporate authority of the
Corporation as set forth in Section 7.15 of the Plan.

13.3. Arbitration. Any controversy arising out of or relating to this Option
Agreement (including these Terms), the Plan, and/or the Exercise Agreement,
their enforcement or interpretation, or because of an alleged breach, default,
or misrepresentation in connection with any of their provisions, or any other
controversy arising out of or related to the Option, including, but not limited
to, any state or federal statutory claims, shall be submitted to arbitration in
[                    ] County, California, before a sole arbitrator selected
from Judicial Arbitration and Mediation Services, Inc., [                    ],
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the arbitrator, such arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Code of Civil Procedure §§ 1280 et seq. as the exclusive forum for
the resolution of such dispute; provided, however, that provisional injunctive
relief may, but need not, be sought by either party to this Option Agreement in
a court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the arbitrator’s award or decision is based. Any award or relief
granted by the arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought



--------------------------------------------------------------------------------

by either of the parties against the other in connection with any matter
whatsoever arising out of or in any way connected with any of the matters
referenced in the first sentence above. The parties agree that Corporation shall
be responsible for payment of the forum costs of any arbitration hereunder,
including the arbitrator’s fee. The parties further agree that in any proceeding
with respect to such matters, each party shall bear its own attorney’s fees and
costs (other than forum costs associated with the arbitration) incurred by it or
him or her in connection with the resolution of the dispute.

13.4. Severability. If the arbitrator selected in accordance with Section 135.3
or a court of competent jurisdiction determines that any portion of this Option
Agreement, the Plan, or the Exercise Agreement is in violation of any statute or
public policy, then only the portions of this Option Agreement, the Plan, or the
Exercise Agreement, as applicable, which violate such statute or public policy
shall be stricken, and all portions of this Option Agreement, the Plan, and the
Exercise Agreement which do not violate any statute or public policy shall
continue in full force and effect. Furthermore, it is the parties’ intent that
any court order striking any portion of this Option Agreement, the Plan, and/or
the Exercise Agreement should modify the stricken terms as narrowly as possible
to give as much effect as possible to the intentions of the parties hereunder.

13.5. Stockholder Approval. Notwithstanding anything else contained herein to
the contrary, the Option and all rights of the Participant under this Option
Agreement are subject to approval of the Plan by the Corporation’s stockholders
(such approval to be obtained in accordance with the terms of the Plan, the
Corporation’s Bylaws, and applicable law) within 12 months after the Effective
Date of the Plan.

(Remainder of Page Intentionally Left Blank)



--------------------------------------------------------------------------------

EXHIBIT A

FPI HOLDING CORPORATION

STOCK INCENTIVE PLAN

OPTION EXERCISE AGREEMENT

The undersigned (the “Purchaser”) hereby irrevocably elects to exercise his/her
right, evidenced by that certain Stock Option Agreement dated as of
                     (the “Option Agreement”) under the FPI Holding Corporation
Stock Incentive Plan (the “Plan”), as follows:

 

  •  

the Purchaser hereby irrevocably elects to purchase                      shares
of non-voting Common Stock, par value $0.001 per share (the “Shares”), of FPI
Holding Corporation, a Delaware corporation (the “Corporation”), and

 

  •  

such purchase shall be at the price of $                     per share, for an
aggregate amount of $                     (subject to applicable withholding
taxes pursuant to Section 7.6.1 of the Plan).

Capitalized terms are defined in the Plan if not defined herein.

1. Delivery of Share Certificate. The Purchaser requests that a certificate
representing the Shares be registered to Purchaser and delivered
to:                                       
                                        
                                        
                                                                           .

2. Investment Representations. The Purchaser acknowledges that the sale of the
Shares by the Purchaser is restricted by Securities and Exchange Commission Rule
701. The Purchaser hereby affirms as made as of the date hereof the
representations in Section 6 of the “Terms and Conditions of Stock Option”
(which are attached to and a part of the Option Agreement, the “Terms”) and such
representations are incorporated herein by this reference. The Purchaser
represents that he/she has no need for liquidity in this investment, has the
ability to bear the economic risk of this investment, and can afford a complete
loss of the purchase price for the Shares.

The Purchaser understands and acknowledges (a) that the certificates
representing the Shares will be legended as provided for in Section 7.5.3 of the
Plan and Section 7.1 of the Stockholders’ Agreement (as defined in the Option
Agreement), and (b) that the Corporation has no obligation to register the
Shares or file any registration statement under federal or state securities
laws.

3. Limitation on Disposition and Other Restrictions. The Shares are subject to
and the Purchaser hereby agrees to the following terms and conditions of the
sale of the Shares to the Purchaser:

 

  •  

any transfer of the Shares must comply with the restrictions on transfer set
forth in Section 7.2 of the Plan and all applicable laws as set forth in
Section 7.5 of the Plan;



--------------------------------------------------------------------------------

  •  

the Shares are subject to, and following any otherwise permitted transfer of the
Shares, the Shares shall remain subject to and the transferee shall be bound by,
the Corporation’s call right set forth in Section 7 of the Terms, the share
legend requirements of Section 7.5.3 of the Plan Section 7.1 of the
Stockholders’ Agreement, the foregoing provisions of this Section 3, the
arbitration provisions of Section 13.3 of the Terms, and additional restrictions
as set forth in the Stockholders’ Agreement; and

 

  •  

as a condition to any otherwise permitted transfer of the Shares, the
Corporation may require the transferee to execute a written agreement, in a form
acceptable to the Administrator, that the transferee acknowledges and agrees to
the foregoing terms and restrictions imposed on the Shares.

4. Plan and Option Agreement. The Purchaser acknowledges that all of his/her
rights are subject to, and the Purchaser agrees to be bound by, all of the terms
and conditions of the Plan and the Option Agreement (including the Terms), both
of which are incorporated herein by this reference. If a conflict or
inconsistency between the terms and conditions of this Exercise Agreement and of
the Plan or the Option Agreement shall arise, the terms and conditions of the
Plan and/or the Option Agreement shall govern. The Purchaser acknowledges
receipt of a copy of all documents referenced herein (including the Terms and a
disclosure statement) and acknowledges reading and understanding these documents
and having an opportunity to ask any questions that he/she may have had about
them. Any controversy or claim arising out of or relating to this Exercise
Agreement shall be submitted to arbitration in accordance with Section 13.3 of
the Terms, and Delaware law shall apply as provided in Section 13.1 of the
Terms.

5. Entire Agreement. This Exercise Agreement, the Option Agreement (including
the Terms), and the Plan together constitute the entire agreement and supersede
all prior understandings and agreements, written or oral, of the parties hereto
with respect to the subject matter hereof. The Plan, the Option Agreement and
this Exercise Agreement may be amended pursuant to Section 7.7 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof or of the Option Agreement in
writing to the extent such waiver does not adversely affect the interests of the
Purchaser hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof. The Stockholders’ Agreement is outside the scope of the foregoing
integration provision as to any Shares.

6. Notice of Sale of ISO Shares. If the Shares are being acquired upon exercise
of an Option intended to qualify as an Incentive Stock Option, the Purchaser
agrees that, upon any sale or other transfer of the Shares within either one
year of the date that they are acquired by the Purchaser or two years after the
Award Date set forth in the Option Agreement, the Purchaser shall provide the
notice required under Section 5.5.3 of the Plan.



--------------------------------------------------------------------------------

“PURCHASER”     ACCEPTED BY:        FPI HOLDING CORPORATION, Signature     a
Delaware corporation         By:       Print Name     Its:             (To be
completed by the corporation after the price (including applicable withholding
taxes), value (if applicable) and receipt of funds is verified.) Date    



--------------------------------------------------------------------------------

EXHIBIT B

STOCKHOLDERS’ AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

SECTION 280G PROVISIONS

1.1 Potential Cut-Back.

(a) In the event it is determined (pursuant to Section 1.3) or finally
determined (as defined in Section 1.4(d)) that any payment, distribution,
transfer, or benefit by the Company, or a direct or indirect subsidiary or
affiliate of the Company, to or for the benefit of the Executive or the
Executive’s dependents, heirs or beneficiaries (whether such payment,
distribution, transfer, benefit or other event occurs pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, the
Executive’s employment with the Company or a change in ownership or effective
control of the Company or a substantial portion of its assets, but determined
without regard to any additional payments required under this Exhibit D) (each a
“Payment” and collectively the “Payments”) is subject to the excise tax imposed
by Section 4999 of the Code, and any successor provision or any comparable
provision of state or local income tax law (collectively, “Section 4999”), or
any interest, penalty or addition to tax is incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest,
penalty, and addition to tax, hereinafter collectively referred to as the
“Excise Tax”), then the Payments shall be reduced (but not below zero) so that
the maximum amount of the Payments (after reduction) shall be one dollar ($1.00)
less than the amount which would cause the Payments to be subject to the Excise
Tax (the “Parachute Payment Threshold”); provided, however, that in the event
that the aggregate amount of the Payments exceeds an amount equal to one hundred
and ten percent (110%) of the Parachute Payment Threshold, the Payments shall
not be so reduced, and the Executive shall be entitled to a Gross-Up Payment in
accordance with Section 1.2 below. If the amount of the Payments is less than or
equal to one hundred and ten percent (110%) of the Parachute Payment Threshold,
the Payments shall be so reduced, and unless the Executive shall have given
prior written notice to the Company to effectuate a reduction in the Payments if
such a reduction is required, the Company shall reduce the Payments by first
reducing or eliminating any cash severance benefits, then by reducing or
eliminating any accelerated vesting of stock options, then by reducing or
eliminating any accelerated vesting of restricted stock, then by reducing or
eliminating any other remaining Payments.

(b) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm (as such
term is defined in Section 1.3), it is possible that Payments to the Executive
which will not have been made by the Company pursuant to Section 1.1(a) should
have been made. In such case, the Accounting Firm shall determine the amount of
such unpaid Payments and such amount shall be promptly paid by the Company to or
for the benefit of the Executive. It is also possible that a reduction in the
Payments made pursuant to Section 1.1(a) will be less than the amount of the
reduction which should have been made. In such case, the Executive shall
promptly repay the amount of such excess to the Company together with interest
on such amount (at the applicable federal rate provided for in Section 1274(d)
of the Code) from the date the reimbursable payment was received by the
Executive to the



--------------------------------------------------------------------------------

date the same is repaid to the Company; provided, however, that if the sum of
the amount by which the Payments were initially reduced and the amount of such
excess exceeds an amount equal to ten percent (10%) of the Parachute Payment
Threshold, the Executive shall be entitled to the full amount of the Payments
(without any reduction pursuant to this Section 1.1) and a Gross-Up Payment in
accordance with Section 1.2.

1.2 Potential Gross-Up.

(a) In the event that the Payments would be subject to the Excise Tax and that
Section 1.1 does not apply because the amount of the Payments exceeds 110% of
the Parachute Payment Threshold as provided therein, then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) equal to an
amount such that after payment by the Executive of all taxes, interest,
penalties, additions to tax and costs imposed or incurred with respect to the
Gross-Up Payment (including, without limitation, any income and excise taxes
imposed upon the Gross-Up Payment), the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon such Payments. This
provision is intended to put the Executive in the same position as the Executive
would have been had no Excise Tax been imposed upon or incurred as a result of
any Payments.

(b) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm, it is
possible that no Gross-Up Payment will initially be made but that a Gross-Up
Payment should have been made, or a Gross-Up Payment will initially be made in
an amount that is less than what should have been made (any of such events is
referred to as an “Underpayment”). It is also possible that a Gross-Up Payment
will initially be made in an amount that is greater than what should have been
made (an “Overpayment”). The determination of any Underpayment or Overpayment
shall be made by the Accounting Firm in accordance with Section 1.3. In the
event of an Underpayment, the amount of any such Underpayment shall be paid to
the Executive as an additional Gross-Up Payment. In the event of an Overpayment,
the Executive shall promptly pay to the Company the amount of such Overpayment
together with interest on such amount (at the applicable federal rate provided
for in Section 1274(d) of the Code) for the period commencing on the date of the
Overpayment to the date of such payment by the Executive to the Company. The
Executive shall make such payment to the Company as soon as administratively
practicable after the Company notifies the Executive of (a) the Accounting
Firm’s determination that an Overpayment was made and (b) the amount to be
repaid.

1.3 Determination.

(a) Except as provided in Section 1.4, the determination that a Payment is
subject to an Excise Tax shall be made in writing by the Accounting Firm. For
purposes of this Agreement, the term “Accounting Firm” means a
nationally-recognized accounting firm selected by the Company and agreed to by
the Executive, which agreement shall not be unreasonably withheld by the
Executive. Such determination by the Accounting Firm shall include the amount of
the Payment subject to an Excise Tax and, if applicable, any Gross-Up Payment
and detailed computations thereof, including any assumptions used in



--------------------------------------------------------------------------------

such computations. Any determination by the Accounting Firm will be binding on
the Company and the Executive.

(b) For purposes of determining the amount of any Gross-Up Payment to be made
hereunder, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal individual income taxation in the calendar year
in which the Gross-Up Payment is to be made. Such highest marginal rate shall
take into account the loss of itemized deductions by the Executive and shall
also include the Executive’s share of the hospital insurance portion of FICA and
state and local income taxes at the highest marginal rate of individual income
taxation in the state and locality of the Executive’s residence on the date that
the Payment is made, net of the maximum reduction in federal income taxes that
could be obtained from the deduction of such state and local taxes.

1.4 Notification

(a) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service (or any successor thereof) or any state or local taxing
authority (individually or collectively, the “Taxing Authority”) that, if
successful, would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 30 days
after the Executive receives written notice of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid; provided, however, that failure by the Executive to give
such notice within such 30-day period shall not result in a waiver or forfeiture
of any of the Executive’s rights under this Exhibit D except to the extent of
actual damages suffered by the Company as a result of such failure. The
Executive shall not pay such claim prior to the expiration of the 15-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes, interest,
penalties or additions to tax with respect to such claim is due). If the Company
notifies the Executive in writing prior to the expiration of such 15-day period
(regardless of whether such claim was earlier paid as contemplated by the
preceding parenthetical) that it desires to contest such claim, the Executive
shall:

 

  (1) give the Company any information reasonably requested by the Company
relating to such claim;

 

  (2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company;

 

  (3) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

  (4) permit the Company to participate in any proceedings relating to such
claim;



--------------------------------------------------------------------------------

provided, however, that the Company shall bear and pay directly all attorneys
fees, costs and expenses (including additional interest, penalties and additions
to tax) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for all taxes (including, without
limitation, income and excise taxes), interest, penalties and additions to tax
imposed in relation to such claim and in relation to the payment of such costs
and expenses or indemnification.

(b) Without limitation on the foregoing provisions of this Section 1.4, and to
the extent its actions do not unreasonably interfere with or prejudice the
Executive’s disputes with the Taxing Authority as to other issues, the Company
shall control all proceedings taken in connection with such contest and, in its
reasonable discretion, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the Taxing Authority in respect of
such claim and may, at its or in their sole option, either direct the Executive
to pay the tax, interest or penalties claimed and sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance an amount equal to
such payment to the Executive, on an interest-free basis, and shall indemnify
and hold the Executive harmless, on an after-tax basis, from all taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax imposed with respect to such advance or with respect to any
imputed income with respect to such advance, as any such amounts are incurred;
and, further, provided, that any extension of the statute of limitations
relating to payment of taxes, interest, penalties or additions to tax for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount; and, provided,
further, that any settlement of any claim shall be reasonably acceptable to the
Executive, and the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue.

(c) If, after receipt by the Executive of an amount advanced by the Company
pursuant to Section 1.4(a), the Executive receives any refund with respect to
such claim, the Executive shall (subject to the Company’s compliance with the
requirements of this Exhibit D) promptly pay to the Company an amount equal to
such refund (together with any interest paid or credited thereof after taxes
applicable thereto), net of any taxes (including, without limitation, any income
or excise taxes), interest, penalties or additions to tax and any other costs
incurred by the Executive in connection with such advance, after giving effect
to such repayment. If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 1.4(a), it is finally determined that the
Executive is not entitled to any refund with respect to such claim, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall be treated as a Gross-Up Payment and shall offset, to the
extent thereof, the amount of any Gross-Up Payment otherwise required to be
paid.

(d) For purposes of this Exhibit D, whether the Excise Tax is applicable to a
Payment shall be deemed to be “finally determined” upon the earliest of: (1) the
expiration of the



--------------------------------------------------------------------------------

15-day period referred to in Section 1.4(a) if the Company or the Executive’s
employer has not notified the Executive that it intends to contest the
underlying claim, (2) the expiration of any period following which no right of
appeal exists, (3) the date upon which a closing agreement or similar agreement
with respect to the claim is executed by the Executive and the Taxing Authority
(which agreement may be executed only in compliance with this section), or
(4) the receipt by the Executive of notice from the Company that it no longer
seeks to pursue a contest (which shall be deemed received if the Company does
not, within 15 days following receipt of a written inquiry from the Executive,
affirmatively indicate in writing to the Executive that the Company intends to
continue to pursue such contest).

1.5 Compliance with Law. Nothing in this Exhibit D is intended to violate the
Sarbanes-Oxley Act of 2002, and to the extent that any advance or repayment
obligation hereunder would constitute such a violation, such obligation shall be
modified so as to make the advance a nonrefundable payment to the Executive and
the repayment obligation null and void to the extent required by such Act.



--------------------------------------------------------------------------------

EXHIBIT E

SERACARE LIFE SCIENCES, INC.

FORM OF RELEASE AGREEMENT

[Attached]



--------------------------------------------------------------------------------

EXHIBIT E

SERACARE LIFE SCIENCES, INC.

FORM OF RELEASE AGREEMENT

1. Release by Executive. Gregory A. Gould (“Executive”), on his own behalf and
behalf of his descendants, dependents, heirs, executors, administrators, assigns
and successors, and each of them, hereby acknowledges full and complete
satisfaction of and releases and discharges and covenants not to sue SeraCare
Life Sciences, Inc., a California corporation (the “Company”), its divisions,
subsidiaries, parents, or affiliated corporations, past and present, and each of
them, as well as its and their assignees, successors, directors, officers,
shareholders, partners, representatives, attorneys, agents or employees, past or
present, or any of them (individually and collectively, “Releasees”), from and
with respect to any and all claims, agreements, obligations, demands and causes
of action, known or unknown, suspected or unsuspected, arising out of or in any
way connected with Executive’s employment or any other relationship with or
interest in the Company or the termination thereof, including without limiting
the generality of the foregoing, any claim for severance pay, profit sharing,
bonus or similar benefit, equity-based awards and/or dividend equivalents
thereon, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of Releasees
committed or omitted prior to the date of this Release Agreement, including,
without limiting the generality of the foregoing, any claim under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, or any other
federal, state or local law, regulation or ordinance; provided, however, that
the foregoing release does not apply to any obligation of the Company to
Executive pursuant to any of the following: (1) the benefits due to the
Executive in connection with the execution and delivery of this Release
Agreement pursuant to Section 5.3 of the Employment Agreement dated as of
August 16, 2006 by and between the Company and Executive (the “Employment
Agreement”); (2) the equity-based awards previously granted by the Company to
Executive as referred to in Exhibit E-1 hereto (which shall be governed by and
subject to termination pursuant to the terms and conditions of the written
agreements evidencing the applicable awards); (3) the Executive’s right to his
benefits pursuant to the Company’s 401(k) plan (which benefits are approximately
[$                    ] in the aggregate); (4) any right that the Executive may
have to indemnification pursuant to the Company’s bylaws or under applicable
laws with respect to any losses that the Executive may have incurred or may in
the future incur with respect to his past service as an officer or employee of
the Company; and (5) with respect to any such losses, any rights that the
Executive may have to insurance coverage for such losses under any Company
directors and officers liability insurance policy.

2. Acknowledgement of Payment of Wages. Executive acknowledges that he has
received all amounts owed for his regular and usual salary (including, but not
limited to, any bonus, severance, incentives or other wages but excluding salary
for the current payroll period), and usual benefits through the date of this
Release Agreement (except for the benefits due to the Executive in connection
with the execution and delivery of this Release Agreement pursuant to
Section 5.3 of the Employment Agreement). Executive currently owns
                     shares of common stock of the Company and, other than his
rights as a shareholder with respect to such shares and his rights as to the
equity-based awards referred to in Exhibit E-1 hereto (which shall



--------------------------------------------------------------------------------

be governed by and subject to termination pursuant to the terms and conditions
of the written agreements evidencing the applicable awards), Executive has
received all equity and equity-based securities and awards to which he is
entitled from the Company and each of the Releasees and is not entitled to any
new securities or awards in the future from or with respect to the Company or
any of the Releasees.

3. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Release Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), which have arisen on or before the date of execution of this
Release Agreement. Executive further expressly acknowledges and agrees that:

(a) In return for this Release Agreement, he will receive consideration beyond
that which he was already entitled to receive before entering into this Release
Agreement;

(b) He is hereby advised in writing by this Release Agreement to consult with an
attorney before signing this Release Agreement;

(c) He was given a copy of this Release Agreement on                     ,
20     and informed that he had twenty-one (21) days within which to consider
the Release Agreement and that if he wished to execute this Release Agreement
prior to expiration of such twenty-one (21)-day period, he should execute the
Acknowledgement and Waiver attached hereto as Exhibit E-2;

(d) Nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and

(e) He was informed that he has seven (7) days following the date of execution
of this Release Agreement in which to revoke this Release Agreement, and this
Release Agreement will become null and void if Executive elects revocation
during that time. Any revocation must be in writing and must be received by the
Company during the seven-day revocation period. In the event that Executive
exercises his right of revocation, neither the Company nor Executive will have
any obligations under this Release Agreement.

4. No Transferred Claims. Executive represents and warrants to the Company that
he has not heretofore assigned or transferred to any person not a party to this
Release Agreement any released matter or any part or portion thereof.

5. No Pending or Future Lawsuits. Executive represents and warrants to the
Company that (a) he has no lawsuits, claims, or actions pending in his name, or
on behalf of any other person or entity, against the Company or any Releasee;
and (b) Executive does not currently intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the Releasees. Executive waives the right to file (or to have another file on
his behalf) any charge, complaint, action, application, petition, or grievance
against the Company or any other Releasee in any court or before any government
agency or arbitrator arising out of



--------------------------------------------------------------------------------

or in any way connected with or relating to any of the matters released
hereinabove, or to allow himself to be represented now or in the future in any
class or action relating thereto. Executive also promises to opt out of any
class or action and to take such other steps as he has the power to take to
disassociate himself from any class or action seeking relief against the Company
or any other Releasee regarding any of the matters released hereinabove.

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of Massachusetts that the foregoing is true
and correct.

EXECUTED this                  day of                     , 20    , at
                     County,                     .

 

“Executive”     Gregory A. Gould

 

SERACARE LIFE SCIENCES, INC.    By:     



--------------------------------------------------------------------------------

EXHIBIT E-1

LIST OF EQUITY-BASED AWARD GRANTS



--------------------------------------------------------------------------------

EXHIBIT E-2

ACKNOWLEDGMENT AND WAIVER

I, Gregory A. Gould, hereby acknowledge that I was given twenty-one (21) days to
consider the foregoing Release Agreement and voluntarily chose to sign the
Release Agreement prior to the expiration of the twenty-one (21)-day period.

I declare under penalty of perjury under the laws of the State of Florida that
the foregoing is true and correct.

EXECUTED this                  day of                      20    , at
                     County,                     .

 

GREGORY A. GOULD

 